MaoLeak, J.
This action was brought to recover damages for personal injuries, alleged to have'been caused by the negligence of the defendant. According to the testimony of the plaintiff, she was a passenger on one of defendant’s cars, and desiring to alight at the comer of King and Hudson streets, so signalled and the car stopped. She alighted, and after both feet were on the pavement, the car started and dragged her along for about the width of two houses. She testified that her skirt was caught by some part of the car, how or in what manner does not appear. In Kelly v. New York & Sea Beach R. Co., 109 N. Y. 44, the plaintiff, in the act of alighting, caught her dress in a broken hook, used to fasten the curtains on open summer cars. There was no evidence of any knowledge of the defect on the part of defendant, and it appeared that all the Coney Island cars were fastened with the same kind of curtain and hook, that no better way was known, and that no similar. accident had ever occurred. The Court of Appeals decided that upon the evidence the plaintiff should have been nonsuited for failure to establish her case.
*332In the case at bar, the plaintiff had alighted. There is no evidence of any defect in the car. On the contrary, it appears that the car was built in June, 1898, of the most approved form and pattern. The judgment of the trial justice in favor of the defendant, on the ground that the plaintiff had failed to establish her case, was right and should be affirmed, with costs.
Ebbed mar, P. J., concurs; Levertbitt, J., taking no part.
Judgment, affirmed, with costs.